Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 2/5/2021. Claims 1-20 are pending.
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BOWLING (WO 2020/214708 and BOWLING hereinafter) in view of ARD et al. (US Patent Publication No. 2020/0187001 and ARD hereinafter).

As to claims 1, 10 and 16, BOWLING teaches a method on a wireless device, the method comprising: 

in response to establishing the first encrypted wireless connection: setting an indicator in a status field of a first wireless advertisement packet type (i.e., …teaches in par. 0040 the following: “…In one embodiment the beacon signal can also convey device status, such as a lost status, alarm status, or a near-owner status.”), 
wherein the indicator indicates that a maintenance operation has been performed on the wireless device during a first key rotation period (i.e., …teaches in par. 0061 the following: “The electronic device is aware of how often the wireless accessory is to generate or rotate to new public keys and, using a shared secret generated with the wireless accessory, can generate a set of public keys that correspond with the keys that were generated by the wireless accessory over the first period. …teaches in par. 0067 the following: “Method 500 additionally includes for the wireless device, while beaconing, to rotate the public key every M minutes, where the value of M can vary across embodiments and/or based on the device state. Based on a timer expiration, counter, or another mechanism, the wireless accessory can determine whether the accessory has entered a new key period (block 508).”);
and broadcasting a wireless beacon having the first wireless advertisement packet type (i.e., …teaches in par. 0046 the following: “the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”); 
 	starting a counter associated with a timeout period (i.e., …teaches in par. 0047 the following: “The value M, in one embodiment, is 15 minutes, such that a new K-byte key is generated every 15 minutes. The public key can be derived deterministically based on a timestamp and an anti-tracking 
wherein expiration of the timeout period triggers the wireless device to transition from a first broadcast mode to a second broadcast mode (i.e., …teaches in par. 0050 the following: “The wireless accessory 201 can enter the near-owner state if, after transmitting the beacon signal 301, the wireless accessory 201 receives a reply from the mobile device 102 associated with the user of the accessory, which indicates that the mobile device 102 is within range of the wireless accessory. Additionally, while the wireless accessory is in the near-owner state, the amount of data transmitted by the beacon signal 301 may be reduced. In one embodiment, the rate at which new public keys are generated can also be reduced while the wireless accessory is in the near owner state.” …teaches in par. 0051 the following: “The wireless accessory 201 can enter an alarm state upon receiving a message from the mobile device 102 that indicates that the wireless accessory 201 should enter the alarm state. When in the alarm state, the wireless accessory can initially enter an armed state in which the wireless accessory 201 can reduce or cease the transmission of locator beacon signals, although other types of wireless signaling can persist. The wireless accessory 201 can remain in the armed state until the state is deactivated by the mobile device 102 or alarm is triggered. The alarm can be triggered, in one embodiment, upon detection of movement, for example, via an accelerometer within the wireless accessory 201. The alarm can also be triggered, in one”.); 
establishing a second encrypted wireless connection with a second electronic device (i.e.,. …teaches in par. 0058 the following: “As shown in Fig. 4 A, method 400 includes an operation (block 
wherein the second electronic device is associated with an account shared with the first electronic device (i.e., …teaches in par. 0058 the following: “As shown in Fig. 4 A, method 400 includes an operation (block 401) that performs an initial pairing with a wireless accessory. The initial pairing can be a Bluetooth pairing or another type of pairing using other wireless radio technologies. During the initial pairing, the mobile device and the wireless accessory can exchange identifiers, passkeys, or other credentials that enables a wireless data exchange to be performed between a mobile or another electronic device and the wireless accessory. ... teaches in par. 0061 the following: “he electronic device, which can be a mobile device as described herein, or another electronic device associated with the same cloud services account as the mobile electronic device”.); 
and resetting the counter associated with the timeout period after establishing the second encrypted wireless connection (i.e., …teaches in par. 061 the following: “can perform an operation to generate a set of public keys that were included within a beacon signal broadcast by a wireless accessory during a first period (block 412). The first period can be, for example, a previous 24 hours. The electronic device is aware of how often the wireless accessory is to generate or rotate to new public keys and, using a shared secret generated with the wireless accessory, can generate a set of public keys that correspond with the keys that were generated by the wireless accessory over the first period.”).

BOWLING does not expressly teach:
in response to disconnecting from the first encrypted wireless connection.

ARD states in figure 3, figure element 306 the following: “disconnect from first wireless…”. Further teaches in par. 0030 the following: “secure communication”. The examiner notes that par. 0030 additionally states the use of the encryption keys to provide secure communication (i.e., …encrypted communication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of BOWLING with the teachings of ARD by including the feature of device management. Utilizing device management as taught by ARD above allows a system to provide comprehensive device handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, ARD's system will obtain the capability to provide enhanced device communication. 

As to claims 2, 11 and 17, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 1, further comprising, during a transition from the first key rotation period to a second key rotation period, resetting the indicator in the status field of the first wireless advertisement packet type (i.e., … teaches in par. 0067 the following: “Method 500 additionally includes for the wireless device, while beaconing, to rotate the public key every M minutes, where the value of M can vary across embodiments and/or based on the device state. Based on a timer expiration, counter, or another mechanism, the wireless accessory can determine whether the accessory has entered a new key period (block 508)).

As to claims 3, 12 and 18, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 1, wherein the first wireless advertisement packet type is associated with a first broadcast mode (i.e., …teaches in par. 

As to claims 4 and 13, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 1, wherein the first encrypted wireless connection is established using cryptographic material associated with a first key rotation period (i.e., … teaches in par. 0042 the following: “Where the wireless accessory 201 provides a public key within the beacon signal, the finder device 202 can encrypt the determined location data and transmit the encrypted location data to the device locator server 203 over the wide area network 114. ……further teaches in par. 0067 the following: “Method 500 additionally includes for the wireless device, while beaconing, to rotate the public key every M minutes, where the value of M can vary across embodiments and/or based on the device state. Based on a timer expiration, counter, or another mechanism, the wireless accessory can determine whether the accessory has entered a new key period (block 508))”.

As to claims 5, 14 and 19, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 1, wherein the second encrypted wireless connection is established using cryptographic material associated with a second key rotation period (i.e., … teaches in par. 0042 the following: “Where the wireless accessory 201 provides a public key within the beacon signal, the finder device 202 can encrypt the determined location data and transmit the encrypted location data to the device locator server 203 over the wide area network 114. …further teaches in par. 0067 the following: “Method 500 additionally includes for the wireless device, while beaconing, to rotate the public key every M minutes, where the value of M can vary across embodiments and/or based on the device state. Based on a timer expiration, counter, or 

As to claim 6, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 1, further comprising: transitioning the wireless device from the first broadcast mode to the second broadcast mode after expiration of the counter associated with the timeout period (i.e., …illustrates in figure 5, figure elements 505 and 506 a transitioning of broadcast), 
wherein a beacon rate of the wireless device in the second broadcast mode is higher relative to the beacon rate of the wireless device in the first broadcast mode (i.e., …teaches in par. 0046 the following: “the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”).

As to claims 7 and 16, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 6, wherein the second broadcast mode is to facilitate discovery of a location of the wireless device by a third electronic device (i.e., …teaches in par. 37 the following: “The device locator service 170 can also enable location queries for devices that do not have a network connection via the use of a network of finder devices, as shown below in Fig. 2-3.”), 
the third electronic device not associated with the account shared with the first electronic device (i.e., …teaches in par. 37 the following: “The device locator service 170 can also enable location queries for devices that do not have a network connection via the use of a network of finder devices, as shown below in Fig. 2-3.”).

As to claim 8, the system of BOWLING and ARD as applied to claims 1, 10 and 16 above teaches device management, specifically BOWLING teaches a method as in claim 6, further comprising broadcasting a wireless beacon having a second advertisement packet type (i.e., …teaches in par. 0046 the following: “the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”), 
the second advertisement packet type associated with the second broadcast mode (i.e., …teaches in par. 0046 the following: “the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”).

As to claim 9, the system of BOWLING and ARD as applied to claim 1 above teaches device management, specifically BOWLING teaches a method as in claim 6, wherein the wireless device has a higher power consumption in the second broadcast mode relative to the first broadcast mode (i.e., …teaches in par. 0046 the following: “the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”).

As to claims 15 and 20, the system of BOWLING and ARD as applied to claims 10 and 16 above teaches device management, specifically BOWLING teaches a data processing system as in claim 10, the one or more processors to perform operations to: transition the wireless device from the first broadcast mode to the second broadcast mode after expiration of the counter associated with the timeout period; 
and broadcast a wireless beacon having a second advertisement packet type while in the second broadcast mode (i.e., …teaches in par. 0046 the following: “the beacon signal can transmit a variant of beacon advertisement packet associated with a low-energy radio protocol, such as Bluetooth Low Energy.”), 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.